     Case 2:18-cv-10188-AG Document 7 Filed 01/16/19 Page 1 of 7 Page ID #:25
                                                               ~lLED

 i   Steven Mark Rosenberg,
     106 1-2 Judge John Aiso Street, PMB# 225
                                                         20f9 J~~ i ~ P~ 2~ 5
 2
     Los Angeles, CA 90012
 3   Phone: 310-971-5037
 4   email: Founder@PuttingElderslst.org
     Pro se Plaintiff
 5

 6
                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA
 8

 9
     Steven Mark Rosenberg,                    ~
to                                              District Court Case Number:
                                              ~ CV 18=10188 -AG
ii   Debtor                                   )
12                                             ~ Bankruptcy Court Case Number:
                                                 1:17-bk-11748-VK
13

14
     STEVEN MARK ROSENBERG      1 Adversary Case Number:
                                ~ 1:17-ap-01096-VK
is Appellant                    ~
16         w•                   )RESPONSE TO ORDER TO SHOW
                                ~ CAUSE
i~ DEUTSCHE BANK NATIONAL       ~
18  TRUST COMPANY,AS TRUSTEE ~ UNTIED STATES DISTRICT JUDGE:
    FOR ALLIANCE BANCORP        )HONORABLE ANDREW J. GU~LFORn
19
    MORTGAGE BACKED             >
20  CERTIFICATE SERIES 2007-OA1,~ Hearing Date: tbd
21
    MORTGAGE ELECTRONIC         ~
    REGISTRATION SYSTEMS,INC., )
22  OCWEN LOAN SERVICING,LLC ~
23
    ALLIANCE BANCORP,INC
   (ESTATE)
24

25
     Appellee (s)
26

27                        RESPONSE TO ORDER TO SHOW CAUSE

28

                                                                                 Page
     APPEALLANTS RESPONSE TO ORDER TO SHOW CAUSE
     CASE NO. CV 18-10188 AG
     Case 2:18-cv-10188-AG Document 7 Filed 01/16/19 Page 2 of 7 Page ID #:26




 i   The Appellant, Steven Rosenberg respectfully files this response to order to shove

 2   cause per Minute Order dated O 1 /03/ 19, wherein the Honorable Judge requires

 3
     the Appellant to explain the untimely filing of notice of appeal from the June 7
     2018 amended Order of Bankruptcy by Judge Victoria S. Kaufman.
 4

 5
      The Appellant respectfully submits that there has been no delay in filing
 6
     notice of appeal and the notice of appeal has been within the time perio
     prescribed under Rule 4 of the Federal Rules of Appellate Procedure (hereinafte
 8
     referred to as `FRAP~. Rule 4(a) of FRAP deals with appeal in a civil case. Rul
 9   4(a)(1)(A) states that,   o
io
li   "In a civil case, except as provided in Rules 4(a)(1)(B), 4(a)(4), and 4(c), the notice o
12   appeal required by Rule 3 must be filed with the district clerk within 30 days afte

13   entry of thejudgment or order appealed from."
     In the instant case, the Honorable Judge viewpoint is that the entry of judgmen
14
     was on June 7, 2018 with regard to the adversary proceeding that was filed by th<
15
     Appellant and therefore, the notice of appeal being filed on December 6, 2018 i;
16
     beyond the prescribed time under Rule 4 of FRAP.
1~
18
     However, in the instant case it is pertinent to note that the Appellant herein had
19
     on June 11, 2018 filed for an order to amend or alter judgment as per Rule 59(e) of
20   Federal rules of Civil Procedure (hereinafter           referred   to   as `FRCP      for
21   reconsideration of the judgment entered on June 7, 2018 by Judge Victoria S.
22   Kaufman.

23

24
     In the Motion to Alter, the Appellant once again asserted the point that equitable
     tolling applies to the adversary proceeding filed by the Appellant and the Appellan~
25
     has standing to challenge the assignments. The Appellant had also asserted thal
26
     such right to challenge assignments arose from Rule 17 of FRCP. The Appellees
27
     herein did not file any opposition to the Motion to Alter judgment that was filed b~
28

                                                                                         Page
     APPEALLANTS RESPONSE TO ORDER TO SHOW CAUSE
     CASE NO. CV 18-10188 AG
     Case 2:18-cv-10188-AG Document 7 Filed 01/16/19 Page 3 of 7 Page ID #:27




 1    the Appellant herein; instead Deutsche Bank, Ocwen and MERS filed motion

 2    sanction the Appellant herein under Rule 9011 of Federal Rules of Bankrup

 3
      Procedure. Thereafter the Appellant herein had filed response to the Rule 1
      motion for sanctions on November 20, 2018.
 4

 5
      In pursuance to the same, on November 21, 2018 the Court entered an o
 6
      denying the Motion to Alter. As per Rule 4(a)(1)(A), there are few exceptions to the
     30 days period of filing of notice of appeal from date of entry of judgment. On<
 8
      such exception is those circumstances mentioned in Rule 4(a)(4). Rule 4(a)(4
 9    states that,
to
11   "
     (4) Effect of a Motion on a Notice ofAppeal
12   (A)If a partyfles in the district court any of the following motions under the Feder

13    Rules of Civil Procedure—and does so within the time allowed by those rules—t

14
      last such remaining motion:
15
     (i)forjudgment under Rule 50(b);
16
     (ii) to amend or make additional factual findings under Rule 52(b), whether or
1~
      granting the motion would alter thejudgment;
18
     (iii)for attorney's fees under Rule 54 if the district court extends the time to
19
      under Rule 58;
20 (iv) to alter or amend thejudgment under Rule 59;
21   (v)for a new trial under Rule 59; or
22   (vi) for relief under Rule 60 if the motion is filed no later than 28 days after

23   judgment is entered."

24
     (emphasis added)

25
     In the instant case the Appellant had filed a motion to alter judgment as per Rule
26
     59 of FRCP and the order regarding the same was entered on November 21, 2018.
27
     Thus, according to Rule 4(a)(4)(iv) of FRAP the time to file appeal would start
28

                                                                                        Page
     APPEALLANTS RESPONSE TO ORDER TO SHOW CAUSE
     CASE NO. CV 18-10188 AG
     Case 2:18-cv-10188-AG Document 7 Filed 01/16/19 Page 4 of 7 Page ID #:28




 1   running only from November 21, 2018 and not June 7, 2018 as respectfully n

 2   indicating, by herein pleading, respectfully noting misunderstood by the Honora

 3
      Court.

 4
     Thus, as per Rule 4(a)(4) of FRAP the last day to file notice of appeal from Rule 5~
 5
      motion to alter judgment entered on November 21, 2018 would be December 5
 6
     2018. However, it is respectfully submitted that on the last date of filing o~ Notice
     of Appeal i.e. on December 5, 2018 all government offices were closed on order o
 8
     the US President as the day was considered as day of Mourning for the demise o
 9   former United States President Mr. George Bush (Sr.). In such circumstances the
to   Appellant was precluded and unable to file the notice of appeal on December 5
ii   2018.
12   According to Rule 26 of FRAP, it provides that,

13
     "
     (a) Computing Time. The following rules apply in computing any time perioc
14
     specified in these rules, in any local rule or court order, or in any statute that doe;
15
      not specify a method of computing time.
16
     (1)Period Stated in Days or a Longer Unit. When the period is stated in days or c
i~
      longer unit of time:
18
     (A)exclude the day of the event that triggers the period;
19
     (B)count every day, including intermediate Saturdays, Sundays, and legal holidays,
20   and
21   (C) include the last day of the period, but if the last day is a Saturday, Sunday, o
22   legal holiday, the period continues to run until the end of the next day that is not c

23   Saturday, Sunday, or legal holiday."

24
     Thus, in the instant case December 5. 2018 being a declared national observar
25
     legal "holiday" by Executive Order, the last date of filing notice of appeal would
26
     computed to end on December 6, 2018; with the Appellant filing of their Notice
27
     Appeal with the Central District of California Bankruptcy Court Clerk (S
28

                                                                                      Page
     APPEALLANTS RESPONSE TO ORDER TO SHOW CAUSE
     CASE NO. CV 18-10188 AG
     Case 2:18-cv-10188-AG Document 7 Filed 01/16/19 Page 5 of 7 Page ID #:29




 i   Fernando Valley) on December 6, 2018 thereby within the prescribed period and

 2   such there has been no untimely delay.

 3

 4

 5
                                          CONCLUSION
 6
            For the reasons stated above, the Plaintiff, Steven Rosenberg and behalf o
     the Estate of Isadore Rosenberg respectfully moves the Court to accept and allov~
 8
     the notice of appeal to have been filed within the prescribed time period mentionec
 9   in Rule 4 of FRAP.
to
ii
12

13                                                 Respectfully submitted,

14                                                    C--~i~   i~'`~~

15   Date: O1/ 16/2019                             Steven Mark Rosenberg
16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                                   Page
     APPEALLANTS RESPONSE TO ORDER TO SHOW CAUSE
     CASE NO. CV 18-10188 AG
                Case 2:18-cv-10188-AG Document 7 Filed 01/16/19 Page 6 of 7 Page ID #:30


     NATdE, ADDRESS AND TELEPHONE NUMBER OF ATTORTdEI`{Sl
  STEVEN MARK ROSENBERG
  106 1/2 Judge John Aiso St. PMB #225
  Los Angeles, CA 90012
  Phone:310-971-5037
  Email: founder(a,puttingelderslst.orQ


                                         UNITED STATES DISTRICT COURT
                                        CENTRAL DISTRICT OF CALIFORNIA
     STEVEN MARK ROSENBERG
                                                                   CASE NUMBER

                                                                   District Case Number CV 18-10188-AG
                                                   PLAINTIFF(S),   Bankruptcy Case No. 1:17-bk-11748-VK
                                 v.                                Adversary Case No.1:17-ap-01096-VK
     Deutsche Bank National Trust Company, As
     Trustee for Alliance Bancorp Mortgage
     Backed Certificate Series 2007-OA1, et. al                 PROOF OF SERVICE -ACKNOWLEDGMENT
                                                  DEFENDANT(S).
                                                                            OF SERVICE


       I, the undersigned, certify and declare that I am over t1~~ age of 18 years, employed in the County of
                                            LOS ANGELES                                     ,State of California, and not a
 party to the above-entitled cause. On JANUARY 16                                   ,2019          ,I served a true copy of
             RESPONSE TO ORDER TO SHOW CAUSE
 by personally delivering it to the person (s) indicated below in the manner as provided in FRCivP 5~; by
 depositing it in the United States Mail ire a sealed envelope ~ritll the postage thereon fully prepaid to the following:
(list names and addresses for persons) served. Attach additional pages if necessary.)

      Place of Mailing: LOS ANGELES, CALIFORNIA
      Executed on JANUARY 16               , 2p 19                   at LOS ANGELES                  _    ,California

      Please check one of these boxes if service is made by mail:

      ❑ I hereby certify that I am a member of the Bar of the United States District Court, Central District of
        California.
      ❑ I hereby certify that I am employed in the office of a ~~egnber ofthe Bar ofthis Court at whose direction the
        service was made.
      ~ I hereby certify under the penalty of peiju~y that the fore oing ~s true and correct.
                                                                               ~~   ^
                                                                                ~;~~'.
                                                            Signa, sr fPer on Making Service


                                         ACKNOWLEDGEME1tiTT OF SERVICE

I,                                                    received a t~-L~e copy of the within document on



Signature                                                           ~aYty Served.



CV-40 (01/00)                               PROOF OF SERVICE - AC:ivR'OWLEDGMENT OF SERVICE
         Case 2:18-cv-10188-AG Document 7 Filed 01/16/19 Page 7 of 7 Page ID #:31



     1

     2
                                          ATTACHED SERVICE LIST

     3
          MERS(Mortgage Electronic Registration Systems, Inc.)
     4
          Attn: T. Robert Finlay, Partner
     5    Cc: Nicole Dunn, Esq.
          4665 MacArthur Court, Suite 200
     6    Newport Beach, CA 92660
     7
         Ocwen Loan Servicing, Inc.
     8
         c/o T. Robert Finlay, Partner
         Cc: Nicole Dunn, Esq.
     9   4665 MacArthur Court, Suite 200
         Newport Beach, CA 92660
 to
11       United States Trustee(SV)
         915 Wilshire Blvd., Suite 1850
12       Los Angeles, CA 90017
         213-894-6811
13       U.S. Trustee
14
         Deutsche Bank National Trust in
15       Alliance Bancorp Trust 2007 OA-1
         c/o Robert Garrett of Law Firm of Garrett &Tully
16       225 S. Lake ,Suite 1400
         Pasadena, CA 91101
l~

18       Estate of Alliance Bancorp. Inc.
         Attn: Charles A. Stanziale, Jr. Esq. Trustee
19       100 Mulberry Street
         Newark, NJ 07102
20
21       Honorable Andrew J. Guilford
         Santa Ana Division
22       Court lOD
         411 West 4~' Street
23
         Santa Ana, CA 92701-4516
24

25

26

27

28



                                                                                    Page
                                             RESPONSE TO ORDER TO SHOW CAUSE
